Citation Nr: 0116400	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an asbestos related 
respiratory disorder, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 until 
June 1966.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a September 
1999 rating decision by the RO in Montgomery, Alabama, which 
denied the veteran's claim for entitlement to service 
connection for asbestosis.  The veteran expressed his 
disagreement with the RO's decision in a NOD filed in July 
2000.  The appeal was perfected in August 2000.


REMAND

In general, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

The veteran claims that he was exposed to asbestos during his 
active military service, and that this caused an asbestos-
related lung disorder.  He states that he served as a Boiler 
Technician in the United States Navy and that his duties 
included tearing out and replacing asbestos insulation on 
ships.  A review of the veteran's Form DD214 reveals that he 
had active service from February 1962 through June 1966, and 
that during this time he was stationed at the U.S. Naval 
Station in Newport, Rhode Island and served as a Boiler 
Technician.  The veteran's service personnel records have not 
been associated with the claims file.
In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims [hereinafter "Court"] observed that there 
has been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  Id.  The Board notes that the 
DVB circular has been subsumed verbatim as § 7.21 of VA 
manual ADMIN21.

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos an the prevalence of disease 
found in insulation and shipyard workers and they direct that 
the raters develop the records; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
VAOGCPREC 4-2000.

The applicable section of Manual M21-1 notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1 Part 6, Chapter 7, Subchapter 
IV, § 7.21(b).

The manual provides that the rating activity is responsible 
for determining whether or not military records demonstrate 
evidence of asbestos exposure in service and ensuring that 
development is accomplished to determine if there is pre-
service and post-service evidence of occupational or other 
asbestos exposure.  Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1 Part 3, Chapter 5, 
Subchapter II, § 5.13(b).

The veteran's service medical records do not reveal that he 
was exposed to asbestos or that he had any asbestos-related 
disorders.  There is no indication of any pulmonary 
abnormality during service.  On the June 1966 separation 
examination report the veteran's respiratory system was noted 
to be normal.  A chest x-ray was taken and was negative as to 
any abnormalities.

In May 1999 a VA examination of the veteran was conducted.  
Chest x-rays taken in connection with this examination showed 
pleural plaque in the lateral aspect of the left hemithorax.  
In addition, the results of the pulmonary function tests 
(PFT) performed on the veteran reveal that his results were 
below the normal range.  The examiner's diagnosis was chronic 
obstructive pulmonary disease with a history of asbestos 
exposure.

In July 2000, the veteran filed his NOD and submitted 
additional medical evidence.  The medical evidence consisted 
of a pathology report from a left lung parietal pleura biopsy 
performed by a private physician.  The report indicated the 
existence of fibrosis and pleural plaque in the left lung 
parietal pleura and in two additional unspecified left lung 
pleura sites.  A review of the claims file reveals that no 
attempt has been made to obtain the veteran's complete 
medical records from this physician.

Additionally, the Board notes that the claims file is devoid 
of development relating to information regarding the 
veteran's post-service employment history.
The Board also notes that in its September 1999 decision, the 
RO found that the veteran's claim for entitlement to service 
connection for asbestosis was not well grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  Unlike the version in effect at the time of the 
September 1999 decision, the VA is now charged with the duty 
to assist almost every claimant, as well as the duty to 
provide certain notice.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should obtain and associate 
with the claims file the veteran's medical records from 
private health care providers.  The RO should request that 
the veteran furnish his post-service employment history 
information.  The RO should obtain and associate with the 
claims file the veteran's service personnel records.  After 
the foregoing development is completed, the veteran should be 
scheduled for a VA examination to determine the nature, 
status and etiology of the any current respiratory disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the necessary 
authorizations from the veteran to 
associate with the claims file copies of 
medical records pertaining to treatment 
for any respiratory disorder.

3.  The RO should obtain, to the extent 
possible, post-service occupational 
information to ascertain the nature and 
extent of the veteran's exposure to 
asbestos outside of his period of military 
service.  All records obtained should be 
associated with the claims file.

4.  The RO should obtain and associate 
with the claims file a copy of the 
veteran's service personnel records.

5.  After the foregoing development is 
completed, the RO should schedule the 
veteran for a special VA pulmonary 
examination to determine whether there is 
a relationship between his claimed in-
service asbestos exposure and any current 
respiratory disorder.  All tests and 
consultations deemed necessary by the 
examiner for diagnostic or other purposes 
must be conducted.  In particular, the 
examiner should perform Pulmonary Function 
Tests (PFT) and take chest x-rays.

The examiner must render an opinion 
as to whether there is a nexus between the 
veteran's exposure to asbestos in-service 
and any current respiratory disorders.  
The narrative must include an opinion as 
to whether the PFT show an obstructive 
pulmonary disorder or a respiratory 
defect, or both.  The examiner should 
comment on whether it is as likely as not 
that the veteran's exposure to asbestos 
in-service is the cause of his left lung 
pleural plaque and fibrosis.  If the 
examiner is unable to render his opinion 
in terms of certainty, then he or she 
should express it in terms denoting a 
range of probability.  For example, 
stating that the current respiratory 
disorders "might be" or "could be" 
related to the veteran's exposure to 
asbestos in-service, is not as helpful to 
adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that current respiratory 
disorders are related to the in-service 
asbestos exposure.  The opinion should be 
supported by reference to pertinent 
evidence and a complete rationale, with 
reference to supporting records, should be 
provided.  Before evaluating the veteran, 
the examiner should review the claims 
file, and a notation to the effect that 
this review of the record was accomplished 
should be included as part of any 
examination report.

When the foregoing development actions are complete, the RO 
should enter its determination as to whether service 
connection for asbestosis or an asbestos related respiratory 
disorder is warranted.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




